Citation Nr: 1022729	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO decision, which denied 
a claim for service connection for right ear hearing loss.  
This issue was remanded by the Board for further development 
in March 2010. 

The Board notes that a statement of accredited representative 
in appealed case was not submitted after the March 2010 
remand of this issue.  However, the Veteran and his 
representative were clearly informed in a May 5, 2010, letter 
attached to a supplemental statement of the case (SSOC) that 
they had 30 days from the date of the letter to respond.  As 
30 days have passed, the Board may proceed to adjudicate the 
claim on its merits.   


FINDING OF FACT

The Veteran is not shown by the medical evidence of record to 
have current hearing loss of the right ear, according to VA 
standards.


CONCLUSION OF LAW

Service connection for hearing loss of the right ear is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).
                                                             
   
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in January 2008 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The record 
contains sufficient evidence to make a decision on the claim, 
and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination in 
April 2010.  The Board notes that the examiner reviewed the 
claims file, conducted the appropriate diagnostic tests and 
studies, and noted the Veteran's assertions.  The Board finds 
this examination report and opinion to be thorough and 
complete.  Therefore, the Board finds this examination report 
and opinion are sufficient upon which to base a decision with 
regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that the Veteran asserted in his January 2008 
claim that he developed hearing loss in service.  
Specifically, the Veteran asserted that he was exposed to the 
loud noises associated with machine guns, mortars, grenades, 
artillery, and loud trucks while in service.  

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of right ear hearing 
loss.  The Board notes that the Veteran underwent an 
enlistment audiological examination in March 1968.  The March 
1968 audiological summary report of examination for organic 
hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
5
5
15
RIGHT
5
5
5
20
25
Speech recognition ability was not recorded.  

Upon examination for separation from service in October 1971, 
the Veteran scored a 15 out of 15 bilaterally on a whispered 
voice test.  Additionally, an October 1971 audiological 
summary report of examination for organic hearing loss 
reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
RIGHT
0
0
0
X
0
Speech recognition ability was not recorded.  

The Board notes that the claims file contains a January 2007 
audiogram from the Hearing Clinic, Inc.  This audiogram was 
attached to a letter, in which the private audiologist noted 
that the Veteran had a speech recognition score of 100 
percent for the right ear and diagnosed the Veteran with mild 
high frequency sensorineural hearing loss bilaterally.  The 
audiologist further stated that, based on the Veteran's 
history of being exposed to the noise of machine guns, 
mortars, grenades, artillery, and loud trucks while serving 
in the military from the late 1960's through the early 
1970's, it is quite likely that this was the beginning of the 
Veteran's hearing loss and tinnitus. 

While the Board has considered this private medical opinion, 
the Board is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  As such, the Board cannot determine, 
based on the January 2007 private uninterpreted audiogram 
alone, whether the Veteran's right ear currently meets the VA 
criteria for hearing loss.  

Therefore, in order to determine whether the Veteran's right 
ear currently meets the VA criteria for hearing loss, the 
Veteran was afforded a VA examination in April 2010.  The 
examiner reviewed the claims file and noted the Veteran's 
reports of exposure to rifle fire, grenades, etc., in the 
military.  Upon examination, the Veteran's speech recognition 
score for the right ear was not recorded at less than 94 
percent.  The auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz was not recorded at 40 
decibels or greater.  Furthermore, the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz were not recorded at 26 decibels or greater.  
As such, the VA criteria for hearing loss of the right ear 
were not met. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have hearing loss of the right 
ear, according to VA standards.  Thus, without a current 
diagnosis according to VA standards, there may be no service 
connection for this claimed disability on a direct or a 
presumptive basis.  

The Board acknowledges the Veteran's contentions that he has 
right ear hearing loss as a result of his active duty 
service.  However, as noted, the medical evidence of record 
does not otherwise support his contention that he currently 
has right ear hearing loss, according to VA standards.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of establishing that he has a 
current hearing loss disability as defined by the criteria of 
38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for right ear hearing loss, and the 
benefit-of-the-doubt rule is not for application. 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


